DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 06, 2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly claimed method steps and operations, as recited in claims 27 and 45, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
 	The newly claimed features of “A method comprising: performing, by a user equipment (UE), measurement on a first downlink signal of a terrestrial transmit and receive point (T-TRP) and a second downlink signal of a non- terrestrial transmit and receive point (NT-TRP) in a wireless network, wherein the first downlink signal comprises first synchronization signal or first downlink reference signal, and the second downlink signal comprises second synchronization signal or second downlink reference signal, turning-on, by the UE, a first connection between the UE and the T-TRP based on first measurement result equal to or above a first threshold on the first downlink signal; and transmitting or receiving, by the UE, a first wireless transmission to or from the T-TRP in the wireless network; or turning-on, by the UE, a second connection between the UE and the NT-TRP based on a second measurement result equal to or above a second threshold on the second downlink signal; and transmitting or receiving, by the UE, a second wireless transmission to or from the NT-TRP in the wireless network; wherein, the second threshold is less than the first threshold.” as recited in claim 27, “An apparatus comprising: at least one processor; and a non-transitory computer readable storage medium storing instructions, when executed by the at least one processor, cause the apparatus perform a method, wherein the method comprising: performing measurement on a first downlink signal of a terrestrial transmit and receive point (T-TRP) and a second downlink signal of a non-terrestrial transmit and receive point (NT-TRP) in a wireless network, wherein the first downlink signal comprises first synchronization signal or first downlink reference signal, and the second downlink signal comprises second synchronization signal or second downlink reference signal, turning-on a first connection between the apparatus and the T-TRP based on first measurement result equal to or above a first threshold on the first downlink signal; and transmitting or receiving, by the UE, a first wireless transmission to or from the T-TRP in the wireless network; or turning-on, by the UE, a second connection between the apparatus and the NT-TRP based on a second measurement result equal to or above a second threshold on the second downlink signal; and transmitting or receiving, by the UE, a second wireless transmission to or from the NT-TRP in the wireless network; wherein, the second threshold is less than the first threshold.” as recited in claim 36, and “A non-transitory computer-readable medium storing computer instructions, that when executed by one or more processors, cause a user equipment to perform operations including: performing measurement on a first downlink signal of a terrestrial transmit and receive point (T-TRP) and a second downlink signal of a non-terrestrial transmit and receive point (NT-TRP) in a wireless network, wherein the first downlink signal comprises first synchronization signal or first downlink reference signal, and the second downlink signal comprises second synchronization signal or second downlink reference signal, turning-on a first connection between the apparatus and the T-TRP based on first measurement result equal to or above a first threshold on the first downlink signal; and transmitting or receiving, by the UE, a first wireless transmission to or from the T-TRP in the wireless network; or turning-on, by the UE, a second connection between the apparatus and the NT-TRP based on a second measurement result equal to or above a second threshold on the second downlink signal; and transmitting or receiving, by the UE, a second wireless transmission to or from the NT-TRP in the wireless network; wherein, the second threshold is less than the first threshold.” as recited in claim 45, each does not have support of proper antecedent basis from the original specification.
Claim Rejections - 35 USC § 112
Claims 27-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The newly claimed features of “A method comprising: performing, by a user equipment (UE), measurement on a first downlink signal of a terrestrial transmit and receive point (T-TRP) and a second downlink signal of a non- terrestrial transmit and receive point (NT-TRP) in a wireless network, wherein the first downlink signal comprises first synchronization signal or first downlink reference signal, and the second downlink signal comprises second synchronization signal or second downlink reference signal, turning-on, by the UE, a first connection between the UE and the T-TRP based on first measurement result equal to or above a first threshold on the first downlink signal; and transmitting or receiving, by the UE, a first wireless transmission to or from the T-TRP in the wireless network; or turning-on, by the UE, a second connection between the UE and the NT-TRP based on a second measurement result equal to or above a second threshold on the second downlink signal; and transmitting or receiving, by the UE, a second wireless transmission to or from the NT-TRP in the wireless network; wherein, the second threshold is less than the first threshold.” as recited in claim 27, “An apparatus comprising: at least one processor; and a non-transitory computer readable storage medium storing instructions, when executed by the at least one processor, cause the apparatus perform a method, wherein the method comprising: performing measurement on a first downlink signal of a terrestrial transmit and receive point (T-TRP) and a second downlink signal of a non-terrestrial transmit and receive point (NT-TRP) in a wireless network, wherein the first downlink signal comprises first synchronization signal or first downlink reference signal, and the second downlink signal comprises second synchronization signal or second downlink reference signal, turning-on a first connection between the apparatus and the T-TRP based on first measurement result equal to or above a first threshold on the first downlink signal; and transmitting or receiving, by the UE, a first wireless transmission to or from the T-TRP in the wireless network; or turning-on, by the UE, a second connection between the apparatus and the NT-TRP based on a second measurement result equal to or above a second threshold on the second downlink signal; and transmitting or receiving, by the UE, a second wireless transmission to or from the NT-TRP in the wireless network; wherein, the second threshold is less than the first threshold.” as recited in claim 36, and “A non-transitory computer-readable medium storing computer instructions, that when executed by one or more processors, cause a user equipment to perform operations including: performing measurement on a first downlink signal of a terrestrial transmit and receive point (T-TRP) and a second downlink signal of a non-terrestrial transmit and receive point (NT-TRP) in a wireless network, wherein the first downlink signal comprises first synchronization signal or first downlink reference signal, and the second downlink signal comprises second synchronization signal or second downlink reference signal, turning-on a first connection between the apparatus and the T-TRP based on first measurement result equal to or above a first threshold on the first downlink signal; and transmitting or receiving, by the UE, a first wireless transmission to or from the T-TRP in the wireless network; or turning-on, by the UE, a second connection between the apparatus and the NT-TRP based on a second measurement result equal to or above a second threshold on the second downlink signal; and transmitting or receiving, by the UE, a second wireless transmission to or from the NT-TRP in the wireless network; wherein, the second threshold is less than the first threshold.” as recited in claim 45, contain subject matter which was not described in the specification.  To be more specific, to the best of the examiner’s knowledge and understanding, the description of Figure 11, paragraphs [0245]-[0261] are the closest to the newly claimed subject matter.  However, none of the above paragraphs described any of the features as claimed.
 	Claims 28-35, 37-44, and 46 are rejected for depending on claims 27, 36 and 45, respectively.
Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 27, lines 2-4, it is unclear as to what is being measured for the first and second downlink signals that either comprises the synchronization signal or the reference signal.  Is it the transmission power, signal strength, interference level, or something else?  Lines 9 and 13, it is unclear as to what the first and second threshold are referring to and where these thresholds are coming from.
 	In claim 34, line 1, “the priority” lacks antecedent basis.
 	Claims 28-33 and 35 are rejected for depending on claim 27.
 	Claims 36-44 are rejected for substantially identical reasons as claims 27-35, except each claim is in an apparatus claim format.
 	Claims 45-46 are rejected for substantially identical reasons as claims 27-28, except each claim is in a non-transitory computer-readable medium (CRM) claim format.
 	In addition, in claim 41, line 1, “method” should be changed to -- apparatus -- to correct the typographical error.
In view of the objections to the drawings and specification, and the rejections under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, no prior art rejection or allowable subject matter can be applied at this time.
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.  
	In the remarks, the applicant merely mentioned that the newly claimed features are supported by paragraphs [0161], [0251]-[0252], [0268]-[0272], which are not proper and persuasive since the examiner fails to see how these paragraphs support all of the newly claimed features as recited in claims 27-46.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Pon et al., Nam et al., Baligh et al., Akkarakaran et al., Wang et al., Kusashima et al. ‘333 & ‘051 are all cited to show the common feature of downlink signal measurement associated with transmit and receive point (TRP) similar to the newly claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465